                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DISTRICT


CHAVA NIKE BEY,
formerly known as,
DORIS A. NETTLES,

       Plaintiff,

v.                                                            No. 2:17-02597-MSN-cgc

TERMINIX INTERNATIONAL, L.P.
and SERVICEMASTER GLOBAL
HOLDING, INC.,

       Defendant.


                ORDER ADOPTING REPORT AND RECOMMENDATION


       Before the Court is the Magistrate Judge’s Report and Recommendation on Defendants

Terminix International, L.P. and ServiceMaster Global Holding, Inc.’s Motion for Summary

Judgment, filed July 24, 2019 (“Report”).       (ECF No. 53.)       The Report recommends that

Defendants’ motion be granted. (Id. at PageID 691, 703.) For the reasons set forth herein, the

Court ADOPTS the Report and GRANTS Defendants’ Motion for Summary Judgment.

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 Fed. Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or
recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

       The deadline to object to the Report has passed, and Plaintiff has filed no objections. The

Court has reviewed the Report for clear error and finds none. For the foregoing reasons, the Court

ADOPTS the Report and GRANTS Defendants’ Motion for Summary Judgment.

       IT IS SO ORDERED, this 8th day of August, 2019.

                                              s/ Mark S. Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                                 2
